Citation Nr: 1608363	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  12-35 079	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a back disability, to include whether new and material evidence has been received to reopen the claim.

2.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1978 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied service connection for a bilateral hip disability and found that new and material evidence had not been received to reopen the claim for service connection for a low back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA is required to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with military service; and the record does not contain sufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran has degenerative joint disease affecting at least the right hip.  In February 2009, he sought VA treatment for back and hip pain.  At that time, he denied any recent trauma, but informed the treating physician he suffered a back and hip injury after falling while repelling in service.  While he is not competent to link his current disability to service, he is competent to discuss matters to which he has knowledge of facts or circumstances that can be observed and described by a lay person, such as an in-service injury affecting the back and hips.  See 38 C.F.R. § 3.159(a)(2).  Thus, there is evidence that indicates the current disability may be associated with service, but the record does not contain sufficient information to make an informed decision on the claim, making a VA examination necessary.  See McLendon, supra.

A VA primary care physician submitted a statement dated in July 2012, suggesting that the Veteran has been receiving ongoing treatment for hip and back disabilities.  The most recent VA treatment records in the claims file are dated in 2011.  VA has a duty to obtain the current treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all records of VA treatment for back or hip disabilities since December 15, 2011.

2.  Schedule the Veteran for an examination to determine whether he has a current bilateral hip disability that is at least as likely as not caused or aggravated by a disease or injury in service.  

The examiner should not review of the record and provide reasons for all opinions.

The examiner is advised the Veteran is competent to report his symptoms and history.  The examiner should state whether the Veteran's reports of injuries from the repelling accident or other in-service injuries, if accepted as true, would be sufficient to link any current hip disability to a disease or injury in service.  

If these reports would be sufficient to link a current disability to an in-service injury, the examiner should state whether there is any medical reason for rejecting the Veteran's reports.

The absence of contemporaneous treatment records is an insufficient reason, by itself, for rejecting the Veteran's reports; unless the existence of such treatment records would be expected given the nature and severity of the claimed injury and symptoms.

If the examiner is unable to provide an opinion without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

